Citation Nr: 0721306	
Decision Date: 07/16/07    Archive Date: 08/02/07

DOCKET NO.  99-11 438A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for paranoid 
schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel




INTRODUCTION

The veteran had active service from September 1979 to 
September 1983, from January to May 1991, and from July 1991 
to January 1992.

This appeal to the Board of Veterans' Appeals (Board) stems 
from decisions in July 1997, May 2002, and June 2002.  The 
veteran also perfected an appeal of whether a child qualified 
as a dependent for an additional dependency allowance on his 
benefits award.  That issue was resolved while the case was 
on remand; so, it no longer is in an appellate status, and 
will not be addressed in the action below. 

Although in June 1999 the veteran requested a hearing at the 
RO before a Member of the Board (Veterans Law Judge (VLJ)), 
he withdrew his request in July 1999. And his latest 
substantive appeal, VA Form 9, confirms that he no longer 
wants a hearing.  38 C.F.R. § 20.704(e) (2006).

The case was remanded to the RO in October 2000, and the 
additional development directed was completed and the case 
again returned to the Board.  In October 2003, the Board 
remanded the case again to the RO via the Appeals Management 
Center (AMC), in Washington, DC, for additional development, 
and the AMC returned the case to the Board.  Unfortunately, 
as discussed below, the Board determines the necessity to 
remand this case yet again.  Thus, the appeal is REMANDED to 
the RO via the AMC.  VA will notify the appellant if further 
action is required.


REMAND

Although the veteran is service connected for PTSD, the 
reports of the last two VA examinations in 2001 and 2006, 
both of which were conducted pursuant to prior remands, 
reflect that the examiners opined that the veteran did not 
meet the diagnostic criteria for PTSD.  See Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV), p. 209.  There is no disagreement, however, that the 
veteran has schizophrenia, paranoid type.  And, one of the 
main purposes of the October 2000 remand was to determine if 
there was a causal relationship or nexus between the 
veteran's psychosis, including schizophrenia, and his active 
service.  VA treatment records dated between 1995 and 1996, 
as well as VA examinations conducted in 1995 and 1996, 
reflect entries to the effect that the examiner's opined that 
there was a causal relationship.

The March 2001 examination report reflects that the examiner 
conducted a rather thorough review of the veteran's service 
personnel and medical records.  The examiner noted that, 
although the 1995 and 1996 VA examination reports indicated 
that the veteran's paranoid schizophrenia first manifested in 
service, "there is no evidence in the veteran's service 
medical records or claims folder that would support this 
contention . . . ."  The Board notes that claims file 
reflects that the statement is not entirely accurate.

The veteran was called to active duty in support of Operation 
Desert Storm in 1991.  Prior to the his demobilization from 
active service, he received a physical examination at Ft. 
Dix, New Jersey.  On the Report Of His Medical History in 
December 1991, he denied a history of depression or excessive 
worry, but he indicated had experienced frequent trouble 
sleeping, loss of memory, and nervous trouble.  The December 
1991 Examination Report reflects that the examiner assessed 
the veteran's psychiatric area as normal.  Nonetheless, the 
examiner noted on the Report Of The Veteran's Medical History 
that the veteran had felt like his heart was racing; no 
medication was prescribed; and, the veteran "has seen 
psychiatrist."  No date is reflected.

The Board notes that the examiner at the 2001 examination was 
correct that the service medical records reflect no entries 
that would indicate a psychiatric assessment or treatment.  
But the veteran's documented 1991 report, and the typed entry 
in the examiner's block, is evidence that cannot be ignored.  
Thus, the Board must ensure there are no existing records yet 
to be obtained.  38 C.F.R. § 3.159(c).

The rating criteria are the same for all acquired mental 
disorders.  So, should evidence be obtained which supports 
service connection for schizophrenia, the more predominant 
pathology, PTSD or schizophrenia, will determine the nature 
of the veteran's disability.  Thus, as earlier noted by the 
Board, the claim for an increased initial rating for the PTSD 
is intertwined with the service connection.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues 
are inextricably intertwined if one claim could have 
significant impact on the other).

Accordingly, the case is REMANDED for the following action:

1.  The AMC must review the claims file and 
ensure that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully complied with 
and satisfied, to include the notice required 
by the U.S. Court of Appeals For Veterans 
Claims' decision in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub 
nom.  Hartman v. Nicholson, No. 2006-7303 
(Fed. Cir. Apr. 5, 2007).  See also 38 C.F.R. § 
3.159 (2002).

2.  The AMC should inquire of the National 
Personnel Records Center, or other appropriate 
entity/agency, as to whether any 
psychiatric/psychological treatment records 
related to the veteran and generated at Fort 
Dix, New Jersey, or other military treatment 
facility, for the period January 1991 to May 
1991 and from July 1991 to January 1992, are 
of record.  Negative replies should be fully 
documented in the claims file.

The AMC shall assess any additional records 
obtained and determine whether another 
examination and nexus opinion related to the 
veteran's schizophrenia is indicated

3.  Then readjudicate the veteran's claim in 
light of any additional evidence obtained.  
If the claim is not granted to his 
satisfaction, send him and his representative 
an SSOC and give them an opportunity to 
respond to it before returning the file to the 
Board for further appellate consideration.

The case should then be returned to the Board for further 
appellate consideration.  The Board intimates no opinion as 
to the ultimate outcome of this case.  The veteran need take 
no action unless otherwise notified.  VA will notify him if 
further action is required on his part.  He has the right to 
submit additional evidence and argument concerning the claims 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




